On August 1, 1994, for said defendant’s conviction of the offense of Bail Jumping, a felony, as charged in the Information, the Court hereby sentences the defendant to imprisonment in the Montana State Prison for a term of ten (10) years; provided, however, that five (5) years of said term are suspended subject to the conditions hereinafter set forth. In addition, pursuant to this Court’s designation of the defendant as a persistent felony offender, the Court hereby sentences the defendant to imprisonment in the Montana State Prison for an additional term of five (5) years, which said additional prison sentence and term shall run consecutive to the prison sentence and term imposed for the offense of Bail Jumping. The above described suspended portion of the defendant’s prison sentence is suspended subject to the defendant’s full performance of all conditions imposed by the parole authorities. It is further ordered that the defendant is designated as a "dangerous" offender for purposes of determining parole eligibility. It is further ordered that the defendant shall receive credit, against the prison sentence(s) imposed hereunder, for all days which he has spent in the Jefferson County Jail since June of 1993. The Jefferson County Sheriff shall certify the amount of such jail time credit to the staff of the Montana State Prison.
On October 20, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 20th day of October, 1995.
*96Hon. John Warner, Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Robert Boyd, Alternate Member.